DETAILED ACTION

This action is in response to the amendment filed on 7/27/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application(s), Application No(s). 15/609,220 and 62/343,686, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application(s) 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification fails to provide proper antecedent bases for the claimed subject matter in claim 1 of “determining a structure height for each of a plurality of printed regions of the three-dimensional structure; for each structure height, determining a spot percentage of a selected spot color, wherein each spot percentage corresponds to a ratio of the structure height to a maximum structure height” and  “wherein each of the layers has a same thickness profile across the plurality of printed regions, the thickness profile of each of the layers comprising an array of the determined print layer thicknesses for each of the plurality of printed regions; wherein each of the printed regions of the printed three-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 4, 7, 8, 10, 12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Biskop et al. (U.S. Patent Application Publication 2015/0093552) in view of Miller (U.S. Patent Application Publication 2017/0341304).
Biskop discloses a method of printing a three-dimensional structure, comprising: (step 10) designing a virtual three-dimensional structure by means of CAD-software (the printed structure comprising to be printed regions as shown in Figure 3A) to obtain structural parameters defining the shape of the three-dimensional structure (Figures 1 and 3A and Paragraph 0021) (i.e. determining a structure height for each of a plurality of to be printed regions of the three-dimensional structure), (step 20) converting the structural parameters into a color intensity image (Figure 3B) comprising a two-dimensional pattern of different color intensities (of a selected spot color from white/minimum height to black/maximum height as depicted) wherein the intensity in each pixel is a value for the height of the three-dimensional structure at the corresponding position (Figures 1 and 3B and Paragraphs 0008, 0022, and 0026) (i.e. for each structure height, determining a spot percentage of a selected spot color, wherein each spot percentage corresponds to a ratio of the structure height to a maximum structure 
In the event it somehow considered Biskop does not necessarily expressly disclose those limitations of claims 1, 3, 17, and 18 considered to be taught as set forth above the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method of printing a three-dimensional structure as taught by Biskop comprises: determining a structure height for each of a plurality of to be printed regions of the three-dimensional structure following that taught by Biskop of designing a virtual three-dimensional structure by means of CAD-software to obtain structural parameters defining the shape of the three-dimensional structure (Figures 1 and 3A and Paragraph 0021) wherein the structural parameters must include a structure height (and thus a maximum structure height) for each of a plurality of to be printed regions of the three-dimensional structure as the structure height is needed to determine a color intensity based on the height as also taught by Biskop, further for each structure height, determining a spot percentage of a selected spot color, wherein each spot percentage corresponds to a ratio of the structure height to a maximum structure height and wherein the selected spot color is grey or black following that taught by Biskop of converting the structural parameters into a color intensity image comprising a two-dimensional pattern of different color intensities (of a selected spot color from white/minimum height 
As to the limitations of “for each printed region, determining a print layer thickness based on the spot percentage for that printed region” and “wherein each of the layers has a same thickness profile across the plurality of printed regions, the thickness profile of each of the layers comprising an array of the predetermined print layer thicknesses for each of the plurality of printed regions; wherein each of the printed regions of the printed three-dimensional structure contains a same number of layers of the structural material, and wherein each layer of the structural material in a given printed region has equal thickness” and claims 7 and 12, Biskop teaches (step 30) transferring the image to a printer wherein the image is processed; and printing to build up to the three-dimensional structure using an ink jet printer and including (as shown in Figure 2 and Paragraph 0024) printing multiple successive layers of structural material in the printed regions on the substrate to build up to the three dimensional structure.  Biskop does not expressly teach how the image is processed (and further Figure 2 of Biskop, although not expressly described by Biskop, may suggest fixing the layer thickness for each of the to be printed regions wherein each printed region has a different number of layers of structural material to achieve the required structure height for each printed region).  It is known in the same art an ink jet printer processes a similar image (gradient data with different shade levels) and prints each of a plurality 
Regarding claim 4, Biskop does not require the plurality of printed regions comprises any particular number of printed regions, e.g. Figure 3 depicts 16.  Biskop is not limited to printing a three-dimensional structure of any particular size.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the plurality of printed regions in Biskop as modified by Miller comprises any desired number such as at least 20 printed regions as a function of the size of three-dimensional structure to be printed, see “I. AESTHETIC DESIGN CHANGES” and “IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS” in MPEP 2144.04 there being no demonstrated criticality of the “wherein the plurality of printed regions comprises at least 20 printed regions”.
Regarding claim 8, Biskop teaches generating a monochromatic image comprising a plurality of pixels (5) that correspond to the plurality of to be printed regions, wherein each pixel comprises a shade of the selected spot color, wherein the shade of each pixel corresponds to the spot percentage for the respective printed region (Figure 3B).  
Regarding claim 10, Biskop as modified by Miller teach the thickness profile for each layer of structural material is based on the monochromatic image.
Regarding claim 15, Biskop teaches each of the successive layers is printed with an inkjet printer, i.e. a two-dimensional printer.
Regarding claim 19, Biskop teaches wherein the printed three-dimensional structure has a contoured upper surface (Figure 3A).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Biskop and Miller as applied to claims 1, 3, 4, 7, 8, 10, 12, 15, and 17-19 above, and optionally further in view of Fawson et al. (WO 2015/161093).
.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Biskop and Miller as applied to claims 1, 3, 4, 7, 8, 10, 12, 15, and 17-19 above, and optionally further in view of Velde et al. (U.S. Patent Application Publication 2004/0183796).
Biskop as modified by Miller above teach all of the limitations in claims 5 and 6 except for a specific teaching the determined spot percentages comprise even increments between 0% and 100% and wherein the print layer thickness for each printed region varies linearly in height as a function of the spot percentage for that printed region.  Biskop does not teach away from the determined spot percentages comprise even increments between 0% and 100% wherein the determined intensities/spot .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Biskop and Miller as applied to claims 1, 3, 4, 7, 8, 10, 12, 15, and 17-19 above, and further in view of Van De Vrie et al. (U.S. Patent Application Publication 2015/0093544).
Biskop as modified by Miller above teach all of the limitations in claim 16 except for expressly teaching some of the structural material printed in each printed region flow across boundaries between .

Double Patenting
Claims 1-8, 10-12, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8, and 10-19 of copending Application No. 16/823,537. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5-8, and 10-19 of copending Application No. 16/823,537 fully encompass claims 1-8, 10-12, and 15-19 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
Applicant's arguments filed 7/27/21 have been fully considered but they are not persuasive.
In view of applicants amendments filed 7/27/21 the previous 35 USC 112 rejections set forth in the Office action mailed 5/11/21 are withdrawn.  The claims as amended are fully addressed above.
Applicant argues, “With reference to the printed publication of the instant application (U.S. Pub. No. 2020/0122400), exemplary support for the claims as amended can be found in at least FIGS. 14-18 and paragraphs [0094]-[0101]. For examples, FIG. 14 (copied below) illustrates how a 3D structure can be formed by printing multiple successive layers each having the same thickness profile.” and “Paragraph [0098] describes how spot color percentages tied to each region can be used control the layer thickness profile instead of shade levels. FIG. 16 (copied below) provides an example of how spot color percentages can correlate to print layer thicknesses.”.
This argument is not persuasive wherein the specification and in particular FIGS. 14-18 and paragraphs [0094]-[0101] do not describe a step of “determining a structure height for each of a plurality of printed regions of the three-dimensional structure”.  The specification and in particular FIG. 16 and paragraphs [0094]-[0101] describing spot color and spot percentage do not describe a step of “for each structure height, determining a spot percentage of a selected spot color, wherein each spot percentage corresponds to a ratio of the structure height to a maximum structure height”.  The specification and in particular FIGS. 14-18 and paragraphs [0094]-[0101] does not set forth any nexus between the embodiment(s) described in FIG. 14 and that in FIG. 16 of how spot color percentages tied to each region can be used to control the layer thickness profile instead of shade levels and including by providing adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for at least claim 1 and step “for each printed region, determining a print layer thickness based on the spot percentage for that printed region” in combination with “wherein each of the layers has a same thickness profile across the plurality of printed regions, the thickness profile of each of the layers comprising an array of 
Applicant further argues, “For example, the primary reference, Biskop, only teaches forming one layer having varying thicknesses at each region (in FIG. 3, copied below), not the multiple successive layers as claimed. FIG. 2 of Biskop (copied below) shows the formation of the single-layer structure shown in FIG. 3A. Though FIG. 2 shows several rows of individual ink droplets stacked up, these are not equivalent to the claimed “multiple successive layers”. FIG. 2 illustrates a conventional method where every row has the same material thickness, and you just add more rows of print material in a given region to make a taller region, not unlike building a brick wall. Note that each of these rows of ink droplets in FIG. 2 has a uniform thickness that does not vary based on location, such that to make a taller region in the middle of FIG. 2, Biskop simply adds more rows of ink droplets in that middle region.”.
This argument is not persuasive wherein Biskop teaches (step 30) transferring the image to a printer wherein the image is processed; and printing to build up to the three-dimensional structure using an ink jet printer and including (as shown in Figure 2 and Paragraph 0024) printing multiple successive layers of structural material (i.e. droplets) in the printed regions on the substrate to build up to the three dimensional structure.  Biskop does not expressly teach how the image is processed (and further Biskop does not expressly describe or require a fixed print layer thickness for each printed region wherein each printed region has a different number of layers to achieve the required structure height for each printed region) wherein it is known in the same art an ink jet printer processes a similar image (gradient data with different shade levels) and prints each of a plurality of to be printed regions with successive layers of structural material (i.e. droplets of any suitable volume of structural material see .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746